Exhibit 10.5

AMENDED AND RESTATED

SHARED SERVICES AGREEMENT

This Amended and Restated Shared Services Agreement is made and entered into as
of the Effective Time (as defined below) by and between Chesapeake Energy
Corporation, an Oklahoma corporation (“CHK”), Chesapeake Midstream GP, L.L.C., a
Delaware limited liability company (the “General Partner”), GIP-A Holding (CHK),
L.P., a Texas limited liability company (“Buyer A”), GIP-B Holding (CHK), L.P.,
a Texas limited liability company (“Buyer B”), GIP-C Holding (CHK), L.P., a
Texas limited liability company (“Buyer C” and, together with Buyer A and Buyer
B, “GIP” or the “Buyers”), and, for the limited purpose described in
Section 4.15 below, Chesapeake MLP Operating, L.L.C., formerly known as
Chesapeake Midstream Partners, L.L.C., a Delaware limited liability company (the
“Company”). Each of the foregoing is referred to herein as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, CHK currently employs John M. Stice (“Executive”) pursuant to the terms
of that certain Amended and Restated Employment Agreement between CHK and
Executive effective as of November 10, 2008, as amended effective September 30,
2009, and as further amended as of the Effective Time (the “Employment
Agreement”);

WHEREAS, the Parties (other than the General Partner) previously entered into a
Shared Services Agreement effective as of September 30, 2009 (such agreement,
the “Original Agreement” and such date, the “Original Effective Date”), through
which they established (i) the respective rights of each such Party to direct,
supervise and control the Executive and (ii) the allocation of the costs and
expenses associated with the sharing of Executive’s services among the Company
and CHK;

WHEREAS, they desire to amend and restate the Original Agreement, and include
the General Partner as a Party, on the terms and conditions set forth herein;

WHEREAS, effective immediately prior to the closing of the initial public
offering of the common units of Chesapeake Midstream Partners, L.P. (the “MLP”
and such time, the “Effective Time”), the Company will become a wholly-owned
subsidiary of the MLP and the MLP’s business and operations will thereafter be
conducted and managed by the General Partner;

WHEREAS, the Parties desire that the Company’s rights and obligations under this
Agreement be transferred to and assumed by the General Partner from and after
the Effective Time;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, CHK, Buyer A, Buyer B,
Buyer C, the General Partner, and for the limited purpose described in
Section 4.15 below, the Company hereby agree as follows, effective as of the
Effective Time:



--------------------------------------------------------------------------------

ARTICLE I.

SERVICES

1.1 Services. From the period of time commencing on September 30, 2009 until the
Effective Time, CHK directed and caused Executive to serve as the President of
the Company. For the period of time commencing on the Effective Time and ending
upon the resignation or termination of employment or services, as the case may
be, of Executive with CHK or the General Partner or such other date on which
this Agreement is terminated in accordance with Article III hereof, CHK shall
direct and cause Executive to serve as the Chief Executive Officer of the
General Partner. The “Term” of this Agreement began on September 30, 2009 and
shall continue until terminated as described in the preceding sentence. During
the Term, from and after the Effective Time, Executive will remain at all times
an employee of CHK but, in addition, will also be a joint employee of the
General Partner and, with respect to Executive’s services as Chief Executive
Officer of the General Partner, shall at all times during the Term, work solely
under the direction, supervision and control of the board of directors of the
General Partner. The board of directors of the General Partner shall be
ultimately and fully responsible for the Executive’s assignments with respect to
the Executive’s services performed for the General Partner. Subject to
Section 3.1, during the Term, CHK will not have the right to terminate the
services of Executive to the General Partner or otherwise exercise direction,
supervision or control over Executive while Executive is performing services on
behalf of the General Partner. CHK acknowledges and agrees that CHK’s obligation
to cause Executive to serve as Chief Executive Officer of the General Partner,
and Executive’s service in such capacity, shall not be affected by any change in
the services provided by Executive to CHK and its affiliates including, without
limitation, in the event that Executive ceases to hold a position with CHK but
continues to provide services to Chesapeake Midstream Development, L.P. (“CMD”).
Notwithstanding anything contained herein, nothing in this Agreement shall in
any way be deemed to limit Executive’s duties to the General Partner as an
officer thereof. The General Partner shall defend, hold harmless and indemnify
CHK against any and all losses, costs, claims and expenses, other than Excluded
Costs (as defined below), resulting from any act or omission of Executive to the
extent arising from or related to services provided by Executive to the General
Partner, the MLP or the Company, and CHK shall defend, hold harmless and
indemnify the General Partner, the MLP and the Company against any and all
losses, costs, claims and expenses resulting from any act or omission of
Executive to the extent arising from or related to services provided by
Executive to CHK or CMD.

1.2 CHK Benefit Plans. None of Chesapeake Midstream Ventures, L.L.C., a Delaware
limited liability company (“CMV”), the General Partner, the MLP or any of their
subsidiaries shall be a participating employer in any employee benefit plan,
policy or arrangement of CHK or any of its subsidiaries or affiliates other than
CMV, the General Partner, the MLP and their subsidiaries (a “CHK Benefit Plan”).
Subject to the General Partner’s reimbursement obligations hereunder, CHK and
its affiliates (other than CMV, the General Partner, the MLP and their
subsidiaries) shall remain solely responsible for all obligations and
liabilities arising under the express terms of the CHK Benefit Plans, and none
of CMV, the General Partner, the MLP or any of their subsidiaries shall assume
any CHK Benefit Plan or have any obligations or liabilities arising under the
express terms of the CHK Benefit Plans, in each case except for cost
reimbursement pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

1.3 Payment Obligations. With respect to Executive, the Parties acknowledge and
agree that CHK agrees to pay all direct and indirect costs associated with
Executive’s employment, but that the General Partner shall be responsible for
reimbursing CHK for certain costs to the extent set forth in Article II below.
Subject to the General Partner’s responsibility to so reimburse CHK, CHK agrees
to indemnify and hold the General Partner harmless from any and all Losses (as
defined below) incurred by the General Partner related to CHK’s failure to carry
out its duties for the payment of such costs as set forth above, except to the
extent that such Losses arise solely out of or result solely from the gross
negligence or willful misconduct of the General Partner.

ARTICLE II.

REIMBURSEMENT

2.1 Reimbursable Amounts. In consideration of CHK’s agreement to share
Executive’s services with the General Partner, subject to Sections 2.2, and 2.4
below, the General Partner shall reimburse CHK for a percentage of the following
costs and expenses incurred by CHK or its affiliates (other than CMV, the
General Partner, the MLP and their subsidiaries) (each, a “Chesapeake Entity”
and collectively, the “Chesapeake Entities”), as applicable, in connection with
Executive’s employment for each calendar month during the Term. Such
reimbursement percentage for a given month shall be equal to the GP
Reimbursement Percentage (as defined below) for such month (or, in the case of
Sections 2.1.3, 2.1.5, and 2.1.14 only, 100%).

2.1.1 base salary and cash bonuses as set forth in the Employment Agreement
(including payroll and withholding taxes associated therewith), provided, that,
except as otherwise agreed by GIP, the General Partner shall not be obligated to
reimburse CHK for any discretionary base salary increases or cash bonus amounts
paid by CHK in excess of the amounts set forth in the Employment Agreement as in
effect on September 30, 2009; and provided, further, that the amount of
Executive’s 2009 annual bonus that is subject to reimbursement under this
Section 2.1 shall be equal to a pro rata portion of such annual bonus reflecting
the period commencing on July 1, 2009 and ending on December 31, 2009;

2.1.2 the grant of any restricted stock pursuant to the Employment Agreement
during the Term provided, that, except as otherwise agreed by GIP, the General
Partner shall not be obligated to reimburse CHK for any discretionary restricted
stock grants made during the Term in excess of the grant amounts set forth in
the Employment Agreement as in effect on September 30, 2009. The costs and
expense calculated with respect to the grant of each share of restricted stock
shall be equal to the per share closing trading price of CHK’s common stock on
the date of grant, as reported by the New York Stock Exchange, provided that, if
the date of grant is not a trading day, the applicable per share closing trading
price shall be the per share closing trading price on the trading day
immediately preceding the date of grant. With respect to any grant of restricted
stock for which reimbursement was paid by the General Partner pursuant to this
Section 2.1, in the event that all or any portion of such grant is ultimately
forfeited, promptly following the forfeiture, CHK shall provide the General
Partner with a credit towards Reimbursable Amounts (if during the Term) or a
cash payment (if following the Term at a time when no further reimbursements
under this Agreement are owed to CHK by the General Partner) for each such
forfeited share in an amount equal to the per share amount included in a
reimbursement paid by the General Partner pursuant to this Section 2.1 in
respect of such share;

 

3



--------------------------------------------------------------------------------

2.1.3 amounts paid pursuant to awards made to Executive under the MICP, as
described in Section 2.3, to the extent such payments are paid in cash by a
Chesapeake Entity or, if paid in Units (as defined in the MICP), to the extent
of the Chesapeake Entity’s out-of-pocket costs in acquiring such Units (which,
for the avoidance of doubt, (i) shall include any awards granted during the
period in which the Executive is performing services for the General Partner
(the “Shared Services Period”) but paid after such period, and (ii) shall not
include the cost of any income tax or other tax liabilities of the Chesapeake
Entities with respect to the acquisition or payment of Units) (“MICP Payments”);

2.1.4 401(k) plan administration costs, any cash expense for matching 401(k)
contributions made by CHK, any deferred compensation plan administration costs
and any cash expense for deferred compensation plan matching contributions made
by CHK pursuant to the terms of the Chesapeake Energy Corporation Amended and
Restated Deferred Compensation Plan and the Chesapeake Energy Corporation
Savings and Incentive Stock Bonus Plan; provided, however, that if matching
401(k) contributions and/or matching deferred compensation contributions are
made by means of a contribution of either newly-issued or treasury shares of
common stock of CHK, the costs and expenses calculated with respect to each such
share contributed shall be equal to the Chesapeake Trading Price (as defined
below) on the date of the applicable contribution;

2.1.5 travel requested by and on behalf of the General Partner;

2.1.6 cash or premiums paid, or expenses incurred, with respect to vacation,
sick leave, short term disability benefits and personal leave;

2.1.7 medical, dental and prescription drug coverage (“Medical Coverage”);

2.1.8 flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

2.1.9 disability insurance;

2.1.10 workers’ compensation benefits;

2.1.11 life insurance and accidental death and dismemberment insurance;

2.1.12 any other employee benefit customarily provided to all employees by CHK
for which CHK incurs costs;

2.1.13 all sporting event tickets furnished to Executive in a manner consistent
with CHK’s practice of furnishing such tickets to its executive employees other
than Executive. The costs and expenses calculated with respect to the provision
of all sporting event tickets to Executive shall be equal to the actual cost
incurred based on an arms length and non-discriminatory agreement between the
Chesapeake Entities and the General Partner; provided

 

4



--------------------------------------------------------------------------------

that the amount of any costs and expenses reimbursable by the General Partner
under this Agreement and any other agreement (including, without limitation, the
Employee Secondment Agreement and the Services Agreement, each as defined in the
MLP Agreement) with respect to the provision of sporting event tickets shall not
exceed $200,000 per annum in the aggregate. Notwithstanding Section 2.4 below,
the costs and expenses of providing all sporting event tickets to Executive
shall be reimbursed by the General Partner on an annual basis (as opposed to a
monthly basis); and

2.1.14 any sales taxes imposed upon the provision of any taxable services
provided by Executive to the General Partner under this Agreement (provided,
that the Parties contemplate that the services provided by Executive to the
General Partner under this Agreement are not taxable services for sales and use
tax purposes).

For purposes of this Agreement, (i) prior to the Effective Time, “GP
Reimbursement Percentage” shall mean 50%, and from and after the Effective Time,
“GP Reimbursement Percentage” shall mean, with respect to a given month, the
percentage obtained by dividing (x) the aggregate number of hours or partial
hours worked by the Executive performing services for the General Partner during
such month, by (y) the aggregate number of hours or partial hours worked by the
Executive performing services for the General Partner during such month plus the
aggregate number of hours or partial hours worked by the Executive performing
services for the Chesapeake Entities during such month, (ii) “Chesapeake
Entities” shall mean CHK, Chesapeake Management and their affiliates (other than
CMV, the General Partner, the MLP and their subsidiaries), and (iii) “Chesapeake
Trading Price” on an applicable date shall be the per share closing trading
price of a share of CHK common stock on such date, as listed by the New York
Stock Exchange provided, that, if the applicable date is not a trading day, the
applicable per share closing trading price shall be the per share closing
trading price on the trading day immediately preceding the applicable date.

The costs and expenses described in Section 2.1.1 through 2.1.14 above are
referred to as “Reimbursable Amounts.” Where it is not reasonably practicable to
determine the amount of such a cost or expense, the General Partner and CHK
shall mutually agree on the method of determining or estimating such cost or
expense.

With respect to Medical Coverage, CHK shall maintain or participate in a stop
loss insurance policy at a threshold coverage level of no more than $250,000,
applicable on a per covered individual basis and, in the event that Executive’s
claims trigger reimbursement under such stop loss insurance policy with respect
to claims incurred during the Term, the full amount of such reimbursement will
be provided to the General Partner. The cost of maintaining such stop loss
insurance coverage with respect to Executive and Executive’s covered dependents
shall be included in the Reimbursable Amounts.

2.2 Excluded Costs. Except as expressly provided in Section 2.1, all costs and
expenses with respect to Executive which are incurred by CHK or which arise out
of or relate to the Employment Agreement or any employee benefits or
compensation plan, program or arrangement of CHK or its affiliates shall be
solely the responsibility of CHK, and none of CMV, the General Partner, the MLP
or any of their subsidiaries will have any reimbursement

 

5



--------------------------------------------------------------------------------

obligation or other liability or obligation with respect to such costs and
expenses (the “Excluded Costs”). The Excluded Costs shall include, without
limitation, (a) any and all severance or termination payments and benefits and
any other Losses incurred in connection with or arising out of the termination
of Executive’s employment (whether actual or constructive) with CHK or its
affiliates or the termination of Executive’s services with the General Partner,
(b) any and all payments (including any acceleration of vesting) made to
Executive by CHK in connection with a change of control of CHK or its
affiliates, (c) any and all restricted stock or other equity awards granted
prior to or following the expiration of the Term, and (d) any and all
perquisites, including, without limitation, country club or other membership
dues and fees, reimbursement of legal fees and personal use of aircraft owned,
leased or chartered by CHK. CHK will indemnify, defend and hold harmless CMV,
the General Partner, the MLP, the Company and their respective subsidiaries,
directors, officers and employees against any and all costs, expenses (including
reasonable attorneys’ fees), claims, demands, losses, liabilities, obligations,
actions, lawsuits and other proceedings, judgments and awards for the Excluded
Costs or arising out of or in any way relating to the Excluded Costs (each, a
“Loss” and collectively, the “Losses”).

2.3 Management Incentive Compensation Plan. Chesapeake Midstream Management,
L.L.C., a Delaware Limited Liability Company (“CMM”) has established the
Chesapeake Midstream Management Incentive Compensation Plan (the “MICP”) as an
incentive compensation arrangement designed to promote the development and
growth of the MLP. On the earlier to occur of the first anniversary of the
Original Effective Date or the closing of the initial public offering of the
MLP’s common units, CHK and GIP shall consider and mutually determine whether
and to what extent Executive will participate in the MICP. Any such
participation by Executive shall be in lieu of awards of CHK restricted stock
provided for under the Employment Agreement which have not theretofore been
granted. The General Partner shall reimburse CHK for 100% of the amounts
actually paid by CMM under the MICP with respect to any awards granted to
Executive thereunder during the Shared Services Period (regardless of whether
such award is actually paid during or after such period) or the amounts actually
paid by any Chesapeake Entity that becomes the “Plan Sponsor” of the MICP (as
defined in the MICP); provided, however, that in the event that the Executive
ceases to perform services for the General Partner but thereafter remains
employed by a Chesapeake Entity, the amount of the MICP Payments reimbursable by
the General Partner hereunder shall not exceed the amount of such MICP Payments
that were actually paid to the Executive and to the extent provided hereunder
but multiplied by a fraction the numerator of which equals the number of days in
the Shared Services Period and the denominator of which equals the number of
days in the Shared Services Period plus the number of days of the Executive’s
employment with a Chesapeake Entity after the Shared Services Period through the
applicable payment date under the MICP. The reimbursement obligation described
in this Section 2.3 shall cease with respect to any MICP Payments not yet made
to Executive if and to the extent that CMM’s or such Affiliate’s obligations
under the MICP with respect to the Executive (or with respect to the MICP as a
whole) are transferred to CMV, the MLP, the General Partner or any of their
subsidiaries.

2.4 Monthly Statement. Within forty-five (45) days after the end of each
calendar month during the Term, CHK will send an itemized invoice (in a form
mutually agreed upon by the General Partner and CHK) to the General Partner
detailing the Reimbursable Amounts attributable to the General Partner and the
GP Reimbursement Percentage for such calendar

 

6



--------------------------------------------------------------------------------

month (the “Monthly Statement”). From and after the Effective Time, CHK shall
cause Executive to (i) use commercially reasonable efforts to keep and maintain
books and records reflecting the time spent by Executive performing services for
the General Partner and the time spent by Executive performing services for CHK,
and (ii) prepare a time allocation statement each month reflecting such
allocation. Each Party will have the right from time to time upon its reasonable
request to audit such books and records maintained by Executive. The General
Partner will pay to CHK the full Reimbursable Amounts within thirty (30) days
after the General Partner’s receipt of the Monthly Statement to the extent that
the amounts therein are not disputed by the General Partner pursuant to the
dispute resolution procedures provided for in that certain Amended and Restated
Services Agreement, effective as of the Effective Time of the initial public
offering of the common units of the MLP, by and among Chesapeake Midstream
Management, L.L.C., Chesapeake Operating, Inc., Chesapeake Midstream GP, L.L.C.,
Chesapeake Midstream Partners, L.P., and Chesapeake MLP Operating, L.L.C. (the
“Dispute Mechanism”). With respect to any disputed amounts that are determined
to be owing to CHK through the Dispute Mechanism, such amounts will be paid
within 10 days of such determination or at such earlier or later time as
provided in the Dispute Mechanism. Any portion of the Reimbursable Amounts that
is not included in the Monthly Statement for the calendar month in which those
expenses were incurred shall be included in a subsequent Monthly Statement. CHK
shall use its reasonable efforts to timely bill all such expenses.

2.5 Compensation Increases. CHK shall not, without the express written consent
of the General Partner, amend the Employment Agreement, or otherwise take or
cause to be taken any action, to increase or enhance Executive’s base salary,
cash bonus, equity compensation or any other compensation or benefit which is or
could become reimbursable by the General Partner under this Agreement. In the
event that CHK enters into such an amendment or takes or causes to be taken any
such action without the General Partner’s express written consent, then all
Reimbursable Amounts hereunder shall be calculated using compensation and
employee benefits levels as in effect immediately prior to such amendment or
action. In addition, CHK shall not, without the express written consent of GIP,
amend the Employment Agreement, or otherwise take or cause to be taken any
action, to increase or enhance Executive’s base salary, cash bonus, equity
compensation or any other compensation or benefit for services performed by
Executive with respect to CMD (whether or not reimbursable by the General
Partner under this Agreement).

2.6 Records. CHK will prepare, maintain, and retain complete and accurate books
and records regarding the calculation of the Reimbursable Amounts for the longer
of the period required by generally accepted accounting principles or applicable
law.

2.7 Audits. The General Partner will have the right, upon reasonable notice, and
at all reasonable times during CHK’s usual business hours, to audit, examine,
and make copies at the General Partner’s sole expense of the books and records
prepared by CHK in accordance with Section 2.6. CHK will review and respond in a
timely manner to any claims or inquiries made by the General Partner regarding
matters revealed by any such examination or audit.

2.8 Performance Review. CHK and GIP shall review Executive’s performance at
least semi-annually in accordance with CHK’s performance review cycle generally
applicable to

 

7



--------------------------------------------------------------------------------

executives of CHK, and, in connection therewith, shall consider whether
discretionary increases to Executive’s base salary, annual bonus and
equity-awards are appropriate. Notwithstanding the foregoing, any such increases
shall be in the sole discretion of CHK and GIP (as mutually determined) and the
Parties shall have no obligation to provide any such increases.

ARTICLE III.

TERMINATION

3.1 General. The Parties may terminate this Agreement as follows: (i) by mutual
agreement; (ii) by General Partner for any reason on 30 days prior written
notice to CHK; or (iii) subject to Section 3.2 below, by the non-breaching Party
in the event of a material breach of this Agreement by the other Party. This
Agreement shall automatically terminate without further action by any Party in
the event of a termination or resignation of Executive’s employment with CHK and
its affiliates for any reason or at such time as Executive’s employment is
transferred to the General Partner on a full time basis and Executive ceases to
provide services to CHK. In the event of any termination of this Agreement which
does not involve Executive’s continued employment with the General Partner
(including, without limitation, by reason of a unilateral determination by GIP
or mutual agreement of GIP and CHK that Executive shall no longer provide
services to the General Partner), Executive shall thereupon cease to serve as an
employee or officer of the General Partner, and Executive’s employment shall
revert exclusively to the CHK Entities.

3.2 Termination for Material Breach. If either Party defaults by the failure to
comply in all material respects with the terms of this Agreement, the other
Party may terminate this Agreement by giving at least 30 days prior written
notice to the defaulting Party, specifying in reasonable detail the nature of
the default, unless the defaulting Party remedies the default within the 30 day
period. This provision will not constitute an election of remedies by either
Party, and each Party will have and retain all rights and remedies that may be
available at law or in equity in the event of breach or default by the other
Party.

3.3 Effect of Termination. All rights and obligations under this Agreement will
cease as between such Parties as of the date on which this Agreement is
terminated, except for (i) obligations and rights that expressly survive the
termination of this Agreement, (ii) rights, liabilities, and obligations that
have accrued prior to such termination, including the obligation to pay any
amounts that have become due and payable prior to such termination, and
(iii) the obligation to pay any portion of the Reimbursable Amounts that has
accrued prior to such termination, even if such portion has not become due and
payable at that time. Notwithstanding any other provision of this Agreement to
the contrary, the termination of this Agreement in accordance with this Article
or otherwise shall not impair, impede or otherwise adversely affect any right,
claim or cause of action that a Party may have arising prior to or as a result
of that termination including, without limitation, the right to obtain and
receive any payment.

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

MISCELLANEOUS

4.1 No Third-Party Beneficiaries. No Party shall have the right to assign its
rights or obligations under this Agreement without the prior written consent of
the other Parties. Each of the Parties hereto specifically intends that CMV,
each entity comprising the Chesapeake Entities and each of the MLP and its
Subsidiaries (the “MLP Group”), as applicable, whether or not a Party to this
Agreement, shall be entitled to assert rights and remedies hereunder as
third-party beneficiaries hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to any such entity. Except as
set forth in this Section 4.1, the provisions of this Agreement are enforceable
solely by the Parties, and no limited partner, member, or assignee of a
Chesapeake Entity, or the MLP Group or other person or entity (including
Executive or other employee or service provider of any Party or any affiliate
thereof) shall have the right, separate and apart from the Parties, the
Chesapeake Entities, CMV and the members of the MLP Group, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.

4.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

4.3 Counterparts. This Agreement may be signed in any number of counterparts,
which taken together shall constitute one and the same instrument, and each of
which shall be considered an original for all purposes.

4.4 Expenses. Each Party will bear and pay its own expenses of negotiating and
consummating the transactions contemplated hereby.

4.5 Modification. This Agreement may not be altered or modified except by an
instrument in writing signed by all the Parties.

4.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware except that the Parties
recognize that to the extent that any term of this Agreement must be interpreted
in light of the law of the state in which Executive is employed, those terms
shall be interpreted accordingly.

4.7 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any person or entity in the
performance by such person or entity of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance by such person or entity of the same or any other
obligations of such person or entity hereunder. Failure on the part of a Party
to complain of any act of any person or entity or to declare any other Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.

4.8 Headings and Titles. The headings and titles in this Agreement are for
guidance and convenience of reference only and do not limit or otherwise affect
or interpret the terms or provisions of this Agreement. All references made in
this Agreement to a Section or an Article refers to the applicable Section or
Article in this Agreement, unless the context clearly indicates otherwise.

 

9



--------------------------------------------------------------------------------

4.9 Severability. If any provision of this Agreement, or the application of any
provision of this Agreement to any Party or circumstance, shall be determined by
any arbitrator or court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement or the application of such
provision to such Party or circumstance, other than those as to which it is so
determined invalid or unenforceable, shall not be affected thereby, and each
provision hereof shall be valid and enforced to the fullest extent permitted by
applicable law.

4.10 Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
courier or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt, if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:

If to CHK:

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attn: Nick Dell’Osso

Fax: (405) 849-6125

If to the General Partner:

Chesapeake Midstream GP, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Dave Shiels

Fax: (405) 849-6224

If to the Company:

Chesapeake MLP Operating, L.L.C.

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Dave Shiels

Fax: (405) 849-6224

 

10



--------------------------------------------------------------------------------

With a copy to GIP, addressed as set forth in this Section 4.10

If to GIP:

Global Infrastructure Partners

12 East 49th Street

38th Floor

New York City, NY 10017

Attn: Salim Samaha

Fax: (646) 282-1599

With a copy to:

Global Infrastructure Management UK Limited

Cardinal Place, 80 Victoria Street

London SW1E 5JL

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York City, NY 10022

Attn: Edward Sonnenschein

Fax: (212) 751-4864

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 4.10.

4.11 No Recourse. No Party hereto nor any affiliate of a Party hereto shall
assert or threaten, and each Party hereto hereby waives, and shall cause such
affiliates to waive, any claim or other method of recovery, in contract, in tort
or under applicable law, against any person or entity that is not a Party hereto
(or a successor to a Party hereto) relating to this Agreement. Without limiting
the foregoing, and notwithstanding any other provision of this Agreement to the
contrary, this Agreement may be enforced only against the named parties hereto.
All claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement, may be made only against the entities that are
expressly identified as parties hereto; and no past, present or future affiliate
of any party hereto, or any director, manager, officer, employee, incorporator,
member, partner, shareholder, affiliate, agent, attorney or representative of
any such party or affiliate

 

11



--------------------------------------------------------------------------------

(including any person or entity negotiating or executing this Agreement on
behalf of a party hereto), unless party to this Agreement, shall have any
liability or obligation with respect to this Agreement or with respect to any
claim or cause of action (whether in contract or tort) that may arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement).

4.12 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

4.13 Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
Party for which he is signing, and that such signature is sufficient to bind the
Party purportedly represented.

4.14 Agreement. This Agreement, together with the other Transaction Documents
(which means (i) the documents set forth in the definition of “Transaction
Documents” in the First Amended and Restated Agreement of Limited Partnership of
Chesapeake Midstream Partners, L.P., a Delaware limited partnership, dated as of
the date hereof, as such agreement is in effect on such date (the “MLP
Agreement”), (ii) the Amended and Restated Limited Liability Company Agreement
of CMV, dated as of August 3, 2010, by and among Chesapeake Midstream Holdings,
L.L.C. (“Midstream Holdings”), the Buyers and CMV, (iii) the Purchase Agreement,
dated as of September 24, 2009, by and among Midstream Holdings, CMD, CHK and
the Buyers, as amended by the Agreement and Amendment to the Purchase Agreement,
dated as of August 3, 2010, by and among Midstream Holdings, CMD, CHK, CMV and
the Buyers, and (iv) the Voting Agreement, dated as of August 3, 2010, by and
among the Buyers, Midstream Holdings and CHK, in each case as may be amended,
supplemented or restated from time to time), constitute the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby or in the other Transaction Documents,
whether oral or written. Without limiting the foregoing, each of the Parties
acknowledges and agrees that (i) this Agreement is being executed and delivered
in connection with each of the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) the performance of this Agreement and the
other Transaction Documents and expected benefits herefrom and therefrom are a
material inducement to the willingness of the Parties to enter into and perform
this Agreement and the other Transaction Documents and the transactions
described herein and therein, (iii) the Parties would not have been willing to
enter into this Agreement in the absence of the entrance into, performance of,
and the economic interdependence of, the Transaction Documents, (iv) the
execution and delivery of this Agreement and the other Transaction Documents and
the rights and obligations of the Parties hereto and thereto are interrelated
and part of an integrated transaction effected pursuant to the terms of this
Agreement and the other Transaction Documents, (v) irrespective of the form such
documents have taken, or otherwise, the transactions contemplated by this
Agreement and the other Transaction Documents are necessary elements of one and
the same overall and integrated transaction, (vi) the transactions contemplated
by this Agreement and by the other Transaction Documents are economically
interdependent and (vii) such Party will cause any of its successors or
permitted assigns to expressly acknowledge and agree to this Section 4.14 prior
to any assignment or transfer of this Agreement, by operation of law or
otherwise.

 

12



--------------------------------------------------------------------------------

4.15 Role of the Company From and After the Effective Time. CHK and the Company
hereby acknowledge and agree that, from and after the Effective Time, the
General Partner shall succeed to and assume all of the Company’s rights and
obligations under this Agreement as in effect on the Original Execution Date,
and as reflected in this amendment and restatement of this Agreement. The
Company is a Party to this Agreement solely for purposes of acknowledging the
transfer of its rights and obligations in accordance with this Agreement but,
from and after the Effective Time, the Company shall have no rights (except as
otherwise provided in Sections 1.1, 2.2 and 4.1) or obligations under this
Agreement and it shall not be considered a Party to this Agreement for any other
purpose.

(Signature Page Follows)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.

 

CHESAPEAKE ENERGY CORPORATION

By:

 

/s/ Jennifer M. Grigsby

Name:

 

Jennifer M. Grigsby

Title:

  Senior Vice-President, Treasurer and Corporate Secretary

Signature Page to Amended and Restated Shared Services Agreement



--------------------------------------------------------------------------------

GIP-A HOLDING (CHK), L.P. By:   GIP-A Holding (CHK) GP, LLC, its general  

partner

By:

 

/s/ Matthew Harris

Name:

 

Matthew Harris

Title:

 

Secretary

GIP-B HOLDING (CHK), L.P.

By:

  GIP-B Holding (CHK) GP, LLC, its general partner

By:

 

/s/ Matthew Harris

Name:

 

Matthew Harris

Title:

 

Secretary

GIP-C HOLDING (CHK), L.P.

By:

  GIP-C Holding (CHK) GP, LLC, its general partner

By:

 

/s/ Matthew Harris

Name:

 

Matthew Harris

Title:

  Secretary

Signature Page to Amended and Restated Shared Services Agreement



--------------------------------------------------------------------------------

CHESAPEAKE MIDSTREAM GP, L.L.C.

By:

 

/s/ J. Mike Stice

Name:

 

J. Mike Stice

Title:

 

Chief Executive Officer

EXECUTED by Chesapeake MLP Operating, L.L.C. for the limited purposes provided
in Section 4.15.

 

CHESAPEAKE MLP OPERATING, L.L.C.

By:

 

/s/ J. Mike Stice

Name:

 

J. Mike Stice

Title:

 

Chief Executive Officer

Signature Page to Amended and Restated Shared Services Agreement